Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2022.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 6/13/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on KR 10-2018-0137345, filed on 11/9/2018.

Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang (US PGPub 2019/0043185) [hereafter Hwang].

6.	As to claim 1, Hwang discloses a neural processing unit (image processing system including low function device 10 and high function device 20 shown in Figures 1-3) configured to perform application-work including a first neural network operation, the neural processing unit comprising a first processing core (CPU 14) configured to execute the first neural network operation; a hardware block (high CNN calculation part 23) reconfigurable as a hardware core configured to perform hardware block-work; and at least one processor (CPU 14) configured to execute computer-readable instructions to distribute a part of the application-work as the hardware block-work to the hardware block based on a first workload (identification degree) of the first processing core (Paragraphs 0034-0043, 0055-0057, 0073-0074, an image processing system includes a low function device that performs low CNN operations on captured data using an overall controlling CPU wherein when an identification degree indicative of the neural network operations of the CPU are below a specific threshold, the data provided to and generated by the low CNN are distributed from the low function device to the high function device where a high CNN calculation part performs the neural network operations).

7.	As to claim 2, Hwang discloses the at least one processor is configured to execute computer-readable instructions to distribute a part of the first neural network operation as the hardware block-work to the hardware block depending on whether the first workload exceeds a defined value (Paragraph 0073).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664